DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 objected to because of the following informalities:  the word “intensity” on line 3 of the claim should be changed to “intensities.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 13, the limitation of “the reflective optical member” in lines 1-2, lacks antecedent basis as no such member has previously been introduced. Parent claim 1 however refers to the prism as reflecting light and it is therefore unclear as to whether the reflective portion of the prism is the “reflective optical member” or if a new element is being introduced.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 10-12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 by Jacobsen US Patent 4,134,022 (hereinafter referred to as Jacobsen) and Matlin et al. US Patent Application Publication 2010/0025509 (hereinafter referred to as Matlin).
Regarding claim 1, Jacobsen discloses an electro-optic liquid sensor (fig. 1) comprising an LED light emitter 11, a light detector 19, and a prism 13 configured to reflect light emitted from the LED light emitter to the LED light detector as claimed. Although the light detector of Jacobsen detects LED light which has been generated, the detector itself is not explicitly an LED. 

Regarding claims 2 and 3, Jacobsen discloses the sensor wherein the LED light emitter is configured to generate light of a first range of wavelengths (since Jacobsen controls frequency of the light, the wavelength would correspond directly thereto) and the LED light detector generates a response to the first range of wavelengths shined thereon. In response to the signal, the detector would generate both a current and a voltage as part of the signal to be analyzed by the circuit shown in fig. 3.
Regarding claim 4, the LED emitter and LED light detector are LED that share substantially the same overlapping operating wavelength ranges.
Regarding claims 10-12, Jacobsen discloses the use of light in the system but do not explicitly teach using infrared, visible or ultraviolet light as claimed. Matlin teaches the LED emitter and detector which can use light in the three claimed spectrums (paragraph 0047). It would have been obvious to one of ordinary skill in the art at the time of filing to have used any spectrum such as those disclosed in order to allow for a greater range of LED elements or to minimize unwanted interference.
Regarding claim 15, Jacobsen and Matlin disclose the claimed invention but do not explicitly disclose the LEDs as 850nm gallium-aluminum-arsenide LED diodes as claimed. Examiner takes official notice that such diodes were common in the art at the 
Regarding claim 17 and 18, the LED light emitter and detector of Jacobsen and Matlin would be paired terms of wavelength specifications and have the same hardware construction as the detector would be operated in reverse bias mode and therefore be physically the same.

Claim 5-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen and Wirthlin US Patent Application Publication 2005/0236591 (hereinafter referred to as Wirthlin).
Regarding claims 5 and 6, Jacobsen discloses the claimed invention but does not explicitly teach the housing in the claimed manner. Wirthlin teaches an LED fluid sensor as seen in fig. 4 comprising a housing 102 in which an LED emitter 164, LED receiver 166 and prism 162 are mounted. The housing further comprises a thermally conductive and light blocking chassis 138 as claimed. It would have been obvious to have combined the teachings of Wirthlin with those of Jacobsen in order to allow for a sensor to be used in a higher temperature environment.
Regarding claims 7-9 and 16, in combination, the device of Jacobsen and Wirthlin comprises a seal flange 122 at a second end of the housing to seal an opening in a tank wall 118 into which the first end of the housing extends, and a second end which is configured to mate with an electrical connector 144. Although Jacobsen and Wirthlin do not explicitly disclose the tank as a gearbox with oil, it would have been .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen and Matlin and further in view of Kopansky et al. US Patent Application Publication 2016/0202108 (hereinafter referred to as Kopansky).
Regarding claim 13, the prism of Jacobsen and Matlin sis a reflective optical member which is arranged to reflect light emitted by the LED emitter to the LED light detector as claimed but do not explicitly teach the light provided at a plurality of intensities as claimed for assessing the operational state of the sensor. Kopansky teaches using a plurality of intensities with an LED level sensor in order to assess the operational state of a sensor (fig 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kopansky with those of Jacobsen and Matlin in order to provide a test mode to ensure the sensor is functioning properly as taught by Kopansky. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, Matlin and Gistl DE 4129719 (hereinafter referred to as Gistl).
Regarding claim 14, Jacobsen and Matlin disclose the claimed invention but do not explicitly disclose the LED light emitter or LED light detector as also a temperature .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, Matlin and Wirthlin.
Regarding claim 19, Wirthlin discloses an electro-optic liquid sensor system comprising a sealed housing 102 including a first and second end, an LED light emitter 164 secured in the housing, a light detector 166 (photosensor) secured in the housing, a prism 104 connected to the first end of the housing configured to reflect light 186 emitted from the LED light emitter to the light detector, an electrical connector 132 connected to the second end of the housing an electrical cable 144 including a first end connected to the electrical connector. Wirthlin does not explicitly teach the light detector as an LED light detector or the second end of the cable being connected to a signal conditioning unit as claimed. Matlin teaches a level sensor which uses a LED emitter and can operate the LED emitter in a reverse bias mode to operate as an LED light detector (photo diode) as well (paragraph 0060). It would have been obvious to one of ordinary skill in the art at the time of filing to have used an LED light detector such as that of Matlin as the LED detector in Wirthlin in order to simplify the sensor by allowing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARK A SHABMAN/           Examiner, Art Unit 2861